              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CRIMINAL CASE NO. 4:96-cr-00053-MR-1


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )              ORDER
                                 )
OWEN ODMAN,                      )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court upon the Defendant’s “Motion for

Resentencing Pursuant to the Fair Sentencing Act of 2010 as Made

Retroactive by the First Step Act of 2018, and for Appointment of Counsel”

[Doc. 768] and the Defendant’s “Pro Se Omnibus Motion for Judicial Notice

and Motion for Status” [Doc. 776].

I.    BACKGROUND

      On January 23, 2001, the Defendant was found guilty by a jury of

conspiracy to distribute cocaine and cocaine base. [Doc. 429]. The jury

found that the Defendant’s conduct involved at least five kilograms of cocaine

and at least 1.5 kilograms of cocaine base. [Id.]. The Defendant was

sentenced to 360 months’ imprisonment. [Doc. 469]. On September 25,
2002, the Fourth Circuit Court of Appeals affirmed the Defendant’s conviction

and sentence. United States v. Odman, 47 F. App’x 221 (4th Cir. 2002).

After receiving two subsequent reductions in sentence under 18 U.S.C. §

3582(c)(2) [see Docs. 686, 739], the Defendant is currently serving a term of

235 months’ imprisonment.

      The Defendant now moves for a reduced sentence under the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). [Doc. 768].

II.   DISCUSSION

      On August 3, 2010, the Fair Sentencing Act of 2010, Pub. L. No. 111-

220, went into effect. Section 2 of the Act increased the quantity of cocaine

base required to trigger the enhanced penalties of Section 841. Specifically,

it raised the (b)(1)(A) threshold from “50 grams” to “280 grams” and the

(b)(1)(B) threshold from “5 grams” to “28 grams.” Section 3 eliminated the

mandatory minimum for simple possession of cocaine base under 21 U.S.C.

§ 844(a). Congress did not apply these changes retroactively to defendants

sentenced before the Act’s passage.

      On December 21, 2018, the President signed into law the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Section 404 of the Act

gives retroactive effect to the changes made by Sections 2 and 3 of the Fair

Sentencing Act of 2010. Section 404(a) defines a “covered offense” as “a


                                      2
violation of a Federal criminal statute, the statutory penalties for which were

modified by Section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law

111-220; 124 Stat. 2372), that was committed before August 3, 2010.” 132

Stat. at 5222. Section 404(b) then provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if

Section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124

Stat. 2372) were in effect at the time the covered offense was committed.”

Id.

      The Defendant is not eligible for relief under the First Step Act because

the statutory penalties to which he was subjected were not modified by

Section 2 of the Fair Sentencing Act. Because the Defendant’s statutory

penalties were unaffected, there is no change to the Guideline calculations

in this case. For these reasons, the Defendant’s motion for a sentence

reduction under the First Step Act is denied.

      The Defendant’s request for the appointment of counsel is also denied.

The Defendant has no constitutional right to the appointment of counsel to

file post-conviction motions. Lawrence v. Florida, 549 U.S. 327, 336-37

(2007) (citing Coleman v. Thompson, 501 U.S. 722, 756-57 (1991)); Rouse

v. Lee, 339 F.3d 238, 250 (4th Cir. 2003) (citing Pennsylvania v. Finley, 481

U.S. 551, 555-56 (1987) (no constitutional right to counsel beyond first


                                      3
appeal of right)). While the Court may, in some circumstances, appoint

counsel to represent a prisoner when the interests of justice so require and

the prisoner is financially unable to obtain representation, see 18 U.S.C. §

3006A(a)(2)(B), the Defendant has failed to demonstrate that the interests of

justice warrant the appointment of counsel here. See United States v. Riley,

21 F. App’x 139, 141-42 (4th Cir. 2001).

     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Resentencing Pursuant to the Fair Sentencing Act of 2010 as Made

Retroactive by the First Step Act of 2018, and for Appointment of Counsel”

[Doc. 768] is DENIED.

     IT IS FURTHER ORDERED that the Defendant’s “Pro Se Omnibus

Motion for Judicial Notice and Motion for Status” [Doc. 776] is DENIED AS

MOOT.

     IT IS SO ORDERED.
                           Signed: December 18, 2019




                                        4
